STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

WILLIAM          ASHTON       WILLIS                                                 NO.    2021     CW    1589

VERSUS


TERRAL       RIVERSERVICE,                INC.,

XL    SPECIALTY          INSURANCE
COMPANY,          STEVEN       ADAMS,                                                MARCH     14,        2022
GEORGE       HARTSHORN,             AND    JOSH

EASTERLING




In    Re:          William          Ashton        Willis,       applying       for    supervisory writs,
                   18th       Judicial         District         Court,    Parish       of   Pointe        Coupee,
                   No.     49329.




BEFORE:            GUIDRY,          HOLDRIDGE,           AND   CHUTZ,    JJ.


            WRIT       DENIED.


                                                           GH
                                                           WRC


        Guidry,            J.,         concurs           and      would        decline       to        exercise

supervisory              jurisdiction               as   the     criteria      set     forth      in      Herlitz
Construction             Co.,       Inc.       v.    Hotel      Investors       of    New   Iberia,         Inc.,
396    So. 2d      878 (      La.     1981)(      per    curiam) are     not    met.




COURT       OF    APPEAL,        FIRST      CIRCUIT




       M. 1gA
       DEPUTY          CLERK     OF    COURT
                 FOR    THE     COURT